DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received March 5, 2021 (the “Response”).  
In response to the Response, the previous 
(1) objection to claims 9 and 10 under 37 C.F.R. § 1.71(a); (2) rejection of claims 7, 11, 12, and 18 under 35 U.S.C. § 112(b); (3) rejections of claims 1, 2, 7, 8, 14, 15, 17, 18, and 20 under § 102; and (3) rejection of claims 3–5, 8–12, 16, and 19 under § 103
are WITHDRAWN.
Claims 1–5, 7–12, and 14–20 are currently pending.  

Means-plus-Function Language
Claim 8, line 6 “an element” is a new limitation that invokes 35 U.S.C. § 112(f).  Since the claim limitation invokes § 112(f), claims 8–13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the § 112(f) limitation: “electronic device 101.”  See Spec. ¶ 61; fig. 1. 

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 4, 5, and 8–12 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 4, line 3 should be “identify [[an]] the electronic device.”
(1) claim 8, line 22 should be “to [[a]] the given target electronic device.”

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 2–5 and 15–17 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Notably, claim 2 depends from claim 1.  Thus, claim 2 includes every limitation of claim 1.  See MPEP § 608.01(n) (reciting “a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.”).
Therefore, claim 1, line 16 “the target electronic device” lacks clear antecedent basis for claim 2.  See id. § 2173.05(e).  In particular, the Examiner is uncertain as to whether “the target electronic device” refers to the identified candidate electronic device not in proximity to the user (claim 1, lines 13–15) or   See id. § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  
Claims 3, 15, and 16 by analogy.  Claims 4, 5, and 17 by dependency.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7–9, 14, 15, and 18–20 are rejected under 35 U.S.C. § 103 as being obvious over Cheuvront et al. (US 2017/0361468 A1; filed June 6, 2017) in view of Kumar et al. (US 2018/0206083 A1; published July 19, 2018).
Regarding claim 1, while Cheuvront teaches an electronic device (figs. 1, 2, items 200, 400), comprising: 
a communication interface (fig. 4, item 412); and
a processor configured to:
obtain a first message (“a voice command specifying that a mobile robot should clean at a current location of the user 100 (e.g., the voice command is ‘Robot, Come clean here’)” at ¶ 191) related to notification from a user (fig. 1, user item 100), identify a target electronic device (“which of the mobile robots 300, 301 is closest to the specified location” at ¶ 191) for notification output based on a vacuum cleaning robot” at ¶ 191, emphasis added; “If the mobile robot 300 is a cleaning robot” at ¶¶ 92, 117; “the operations available to be performed by the mobile robot 300 depend on the type of the mobile robot 300 . . . .” at ¶ 115) of each of a plurality of electronic devices (fig. 1, mobile robot items 300, 301) capable of communication with the electronic device,
identify a candidate electronic device (fig. 1, mobile robot item 301) capable of cleaning output (“clean at the current location” at ¶ 191; “If the mobile robot 300 is a vacuum cleaning robot” at ¶ 186) based on the cleaning output performance,
identify (“the user 100 provides a voice command to cause the mobile robot 300 to autonomously navigate to the present location of the user 100.  To generate the command signal to cause the mobile robot 300 to navigate toward the present location of the user 100” at ¶ 185; “causing the mobile robot 300 to move to a position proximate the location of the user 100” at ¶ 186; “remote computing system 200 determines that the second mobile robot 301 is closer” at ¶ 191) whether the candidate electronic device is in proximity (fig. 1, mobile robot item 301 is not located in room item 20B where user 100 is located) to the user,
identify the candidate electronic device as the target electronic device (fig. 1, mobile robot item 301) if the candidate electronic device is not in proximity to the user (fig. 1, mobile robot item 301 is not located in room item 20B where user 100 is located; “causing the mobile robot 300 to move to a position proximate the location of the user 100, the command signal causes the mobile robot 300 to perform the spot cleaning operation upon reaching that position” at ¶ 186) and the candidate electronic device is a movable electronic device (“mobile robot 300, 301” at ¶ 191, emphasis added), 

Cheuvront does not teach (A) the notification received from the user being from an external device; (B) the cleaning output performance being a notification output performance to identify a candidate electronic device capable of notification output.
Kumar teaches receiving a notification (“the automobile provides a message to the central controller 60 to indicate that the user 130 has exited the automobile 22 (e.g., a change in status message).  The central controller 60 may save the status change information with the current time” at ¶ 35) from an external device (fig. 4, item 22).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cheuvront’s notification received form a user to be from an external device as taught by Kumar since “providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”  MPEP § 2144.04 (citing In re Venner, 262 F.2d 91, 95 (CCPA 1958)).
	Moreover, Kumar teaches a notification output performance (“the central controller 60 may direct the notification to one or more devices based on preferences established by the user 130.  For example, the user 130 may establish a 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cheuvront’s cleaning output performance that identifies a candidate electronic device capable of cleaning output to be a notification output performance that identifies a candidate electronic device capable of notification output as taught by Kumar “for providing an alert message to a user.”  Kumar ¶ 5.
	Regarding claim 2, while the Cheuvront/Kumar combination teaches wherein the processor is configured to:
identify an electronic device including a notification output performance capable of outputting the notification and not in proximity to a user as the target electronic device for notification output as discussed above in claim 1, the Cheuvront/Kumar combination does not teach the electronic device in proximity.
An electronic device is either (1) in proximity or (2) not in proximity to the user.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to try the target electronic device as being not in proximity to the user since “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.”  MPEP § 2143(E)(citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
claim 7, while the Cheuvront/Kumar combination teaches wherein the processor further is configured to:
control the target electronic device to perform a function (“adjust a vacuum strength” at ¶ 59; “detect an amount of debris ingested into the debris bin” at ¶ 62) related to the notification based on hands-free protocols if the target electronic device is capable of a hands-free function.
Regarding claim 8, while Cheuvront teaches an electronic device (figs. 1, 2, items 200, 400), comprising:
at least one situation collection interface (“This direction and location of the user 100 is determined by the direction-sensing microphones on the audio media device 400” at ¶ 192) configured to collect situation information (“a current location of the user 100” at ¶ 191) related to user detection;
a communication interface (fig. 4, item 412) configured to communicate with at least one other electronic device (fig. 1, items 300, 301);
an element (fig. 4, items 402) capable of situation recognition (“microphone unit 402 with at least one microphone to receive audible signals” at ¶ 124); and
a processor (fig. 4, item 408) configured to:
detect a notification (“a voice command specifying that a mobile robot should clean at a current location of the user 100 (e.g., the voice command is ‘Robot, Come clean here’)” at ¶ 191) related to at least one function, 
collect situation information (“a current location of the user 100” at ¶ 191) related to a user based on a plurality of electronic devices (fig. 1, items 300, 301) in response to the detection of the notification, the situation information including a location of the user,
identify a target electronic device (“which of the mobile robots 300, 301 is closest to the specified location” at ¶ 191) for outputting cleaning among the plurality of electronic devices based on the situation information, and

obtain a command to perform a movement (“the user 100 provides a voice command to cause the mobile robot 300 to autonomously navigate to the present location of the user 100.  To generate the command signal to cause the mobile robot 300 to navigate toward the present location of the user 100” at ¶ 185; “causing the mobile robot 300 to move to a position proximate the location of the user 100” at ¶ 186; “remote computing system 200 determines that the second mobile robot 301 is closer” at ¶ 191) to a space area of a destination related to a condition cleaning and to perform situation recognition,
move to the space area of the destination and perform cleaning operation on the user (“the user 100 provides a voice command to cause the mobile robot 300 to autonomously navigate to the present location of the user 100.  To generate the command signal to cause the mobile robot 300 to navigate toward the present location of the user 100” at ¶ 185; “causing the mobile robot 300 to move to a position proximate the location of the user 100” at ¶ 186; “remote computing system 200 determines that the second mobile robot 301 is closer” at ¶ 191) in accordance with the command, and
transmit result information (“the audio media device 400 emits (814) the mission status update after the mission is complete” at ¶ 200; “the audio media device 400 automatically emits the status update of the mission completed by the mobile robot 300” at ¶ 201) based on results of the execution of the cleaning to a given target electronic device (“which of the mobile robots 300, 301 is closest to the specified location” at ¶ 191),
Cheuvront does not teach (A) the cleaning outputted from the target electronic device to be a notification; (B) the cleaning information provided to the notification information; (C) the cleaning operation to be a situation recognition.
Kumar teaches a notification (“the central controller 60 may direct the notification to one or more devices based on preferences established by the user 130.  For example, the user 130 may establish a priority for each device to indicate a relative order in which the notifications are to be forward” at ¶ 41; “The priority preference value 282 may contain an integer value to indicate a relative preference order in which the device will provide notifications to the related user.  A priority preference value 282 of zero may indicate that notifications are not to be forward to a device” at ¶ 5) outputted from a target electronic device (fig. 4, central controller 60);
the target electronic device being provided notification information (“the automobile provides a message to the central controller 60 to indicate that the user 130 has exited the automobile 22 (e.g., a change in status message).  The central controller 60 may save the status change information with the current time” at ¶ 35); and
situation recognition (“the automobile provides a message to the central controller 60 to indicate that the user 130 has exited the automobile 22 (e.g., a change in status message” at ¶ 35; “the central controller 60 may direct the notification to one or more devices based on preferences established by the user 130.  For example, the user 130 may establish a priority for each device to indicate a relative order in which the notifications are to be forward” at ¶ 41; “The priority preference value 282 may contain an integer value to indicate a relative preference order in which the device will provide notifications to the related user.  A priority preference value 282 of zero may indicate that notifications are not to be forward to a device” at ¶ 5).
cleaning outputted from the target electronic device to be a notification; Cheuvront’s cleaning information provided to the target electronic device to be notification information; and Cheuvront’s cleaning operation to be a situation recognition as taught by Kumar “for providing an alert message to a user.”  Kumar ¶ 5.
Regarding claim 9, the Cheuvront/Kumar combination teaches wherein the processor is further configured to identify at least one of a type of the notification or sub-classification of the notification in response to the detection of the notification,
wherein the type of the notification comprises:
general notification of an attribute capable of being provided to the user in one direction or feedback notification of an attribute requiring; 
a feedback of the user or an interaction with the user, and
wherein the sub-classification comprises personal notification, common notification (“the automobile provides a message to the central controller 60 to indicate that the user 130 has exited the automobile 22 (e.g., a change in status message).  The central controller 60 may save the status change information with the current time” at Kumar ¶ 35), or emergency notification.
Regarding claim 14, Cheuvront teaches an operating method of an electronic device (figs. 1, 2, items 200, 400) to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 14.
Regarding claim 15 and 18, claims 2 and 7, respectively, recites substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 7 are equally applicable to, respectively, claims 15 and 18.
claim 19, Cheuvront teaches collecting sound information (“The sound recognition routine, for example, identifies noises originating from the mobile robot 300, such as activation of an air mover if the mobile robot 300 is a cleaning robot.  The sound recognition routine, in some cases, identifies sounds caused by the drive mechanism of the mobile robot 300, such as activation of a motor or movement of the drive wheels 302 across different types of floor surfaces.” at ¶ 139; “the mobile robot 300 alternatively emits acoustic signals to be received by the audio media device 400.  The acoustic signals can be either audible acoustic signals (e.g., in the human audible range) or non-audible acoustic signals (e.g., in the ultrasonic range).” at ¶ 145) from each of the plurality of electronic devices (fig. 1, mobile robot items 300, 301); and
identifying the target electronic device (“which of the mobile robots 300, 301 is closest to the specified location” at ¶ 191) based on the location of the user (¶ 191), the notification output performance of each of the plurality of electronic devices, and the sound information.
Regarding claim 20, the Cheuvront/Kumar combination teaches wherein the identifying of the target electronic device comprises:
determining a type of the notification (“the automobile provides a message to the central controller 60 to indicate that the user 130 has exited the automobile 22 (e.g., a change in status message).  The central controller 60 may save the status change information with the current time” at Kumar ¶ 35); and
identifying the target electronic device (“which of the mobile robots 300, 301 is closest to the specified location” at Cheuvront ¶ 191) based on the location of the user, the notification output performance of each of the plurality of electronic devices, and the type of the notification.

Allowable Subject Matter
Claims 10–12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claims 3–5, 16, and 17 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 8838505 B2; US 9069356 B2; US 9001190 B2; US 9983592 B2; US 10137567 B2; US 10471611 B2; US 10852741 B2; US 10532003 B2; US 20190099681 A1; US 20200039080 A1; US 10575699 B2; US 20200130197 A1; US 20190015993 A1; US 10860015 B2; and US 20200094397 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449